Cox, J.

1.


2.

Appellant was charged by indictment with adultery, tried by a jury and convicted. On appeal here from the judgment he has assigned two errors: (1) Overruling his motion for a new trial; (2) overruling his motion to instruct the jury peremptorily to return a verdict of acquittal. The second alleged error is not well assigned. It is matter properly made cause in a motion for a new trial. It cannot be made the basis of an independent assignment of error on appeal. Appellant’s motion for a new trial sets up twenty causes. Under the head of “Points and Authorities” appellant’s brief contains many abstract statements of law and citations of authorities having more or less relation to the crime of adultery, but in this part of the brief it is nowhere indicated what relation to or bearing on any of the several causes for a new trial any of these points and authorities have. No attempt is made to fit any of these statements to any particular ruling of the court. This is not a compliance with clause 5 of Rule 22 of the rules of this court which requires the propositions or points and authorities to be stated under a separate heading of each error relied on. “Mere abstract statements of law, or fact, or both, unless applied specifically to some particular ruling or action of the court, although contained in appellant’s statement of points, present no question.” Leach v. State (1912) , 177 Ind. 234, 97 N. E. 792. See, also, Michael v. State (1912), 178 Ind. 676, 99 N. E. 788; Anderson v. State (1913) , 179 Ind. 590, 101 N. E. 84, and cases there cited.
Judgment affirmed.